Citation Nr: 1647648	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-18 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1981 to December 2007.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in St. Petersburg, Florida.

In October 2013 and February 2016, the Board remanded the matter for additional development and the case now returns for final appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

For the entire appeal period, the Veteran's hypertension required continuous use of medication for control, but is not manifested by a history of diastolic pressure predominantly 100 or more, a systolic pressure predominantly 160 or more, or a diastolic pressure predominantly 100 or more.



CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.104, Diagnostic Code (DC) 7101 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran's claim of entitlement to a higher initial rating for hypertension stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered, with the exception of records from an unspecified Naval Hospital at which the Veteran stated that his blood pressure was measured as 160/112.  

In this regard, at his May 2014 VA examination, the Veteran reported such treatment, but did not identify the Naval Hospital.  Therefore, the Board remanded the matter in February 2016 in order to provide the Veteran with an opportunity to identify the location of such hospital so as to allow VA to obtain such records.  Thereafter, in a May 2016 letter, the AOJ requested that the Veteran identify any outstanding treatment records, to specifically include those from the aforementioned Naval Hospital so as to allow VA to obtain such records on his behalf.  He was also informed that he may submit such additional evidence himself.  However, the Veteran did not respond to the May 2016 letter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The Board observes that, in a September 2016 Information Hearing Presentation, the Veteran's representative requests that the Board again remand this matter to provide the Veteran another opportunity to identify such records as VA's notification responsibilities include making at least one follow-up contact with the Veteran.  However, such is a misstatement of VA's duty to assist as such does not require VA to follow up with a Veteran in a request for information.  See 38 C.F.R. § 3.159.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Furthermore, the Veteran has not otherwise identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided with examinations in August 2007, April 2009, and May 2014 in order to evaluate the nature and severity of his hypertension.  The Board finds that the examinations are sufficient evidence for deciding the claim in that the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Board further notes that neither the Veteran nor his representative have alleged that his hypertension has worsened in severity since the last VA examination. Rather, they argue that the evidence reveals that the Veteran's hypertension is more severe than the currently assigned rating for the duration of the appeal period. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher initial rating and no further examination is necessary.

Furthermore, the Board finds that there has been substantial compliance with the October 2013 and February 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.  In this regard, in October 2013 the Board directed the AOJ to obtain all treatment records from the Pensacola, Florida, VA Medical Center (VAMC) from March 20, 2009 to date and schedule the Veteran for a VA hypertension examination to assess the current level of severity of such disability.  Thereafter, records from August 2008 to April 2016 from the Pensacola VAMC were associated with the file.  Further, as stated above, the Veteran was afforded a VA hypertension examination in May 2014.  In February 2016, the Board directed the AOJ to obtain records from the Naval Hospital at which the Veteran's blood pressure was measured as 160/112.  As noted previously, in May 2016, the AOJ sent the Veteran a letter in which the Veteran was requested to authorize VA to obtain medical records from the Navy Hospital where his blood pressure was measured as 160/112; however, the Veteran did not respond.  See Wood, supra.  Additionally, although not directed by the Board, the AOJ also obtained updated VAMC records dated through April 2016.  Therefore, the Board finds that the October 2013 and February 2016 remand directives have been substantially complied with, and no further action is necessary.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. 
Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's service-connected hypertension is rated as noncompensable, effective January 1, 2008, the day after his separation from service pursuant to 38 C.F.R. § 4.104, DC 7101.  According to DC 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more; a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Notes to DC 7101 provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic pressure of less than 90mm.  Additionally, such direct that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, should be evaluated as part of the condition causing it rather than by separate evaluation.  Finally, hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

VA received the Veteran's claim for service connection in July 2007, prior to his separation from service on December 31, 2007.  

The Veteran had blood pressure readings taken during his last months of service.  The results of a five day serial blood pressure check conducted in June 2007 are: 180/80, 156/98, 160/90, 165/80, and 150/80.  After this examination, the Veteran was proscribed Hydrochlorothiazide (HCTZ) for one month, which lowered his blood pressure.  On five other occasions from July to December 2007, the Veteran's blood pressure was measured and, on only one occasion was the Veteran's systolic pressure 160 or greater, and on no occasion was the Veteran's diastolic pressure 100 or greater.

In addition, in August 2007, the Veteran was provided with a VA examination for hypertension.  The examiner noted that the Veteran's current symptoms of such included headaches.  In this regard, the Board also notes that the Veteran is separately service-connected for recurrent tension headaches.  The three blood pressure readings taken during the examination were 136/84, 134/86, and 132/84.  The examiner noted regular sinus rhythm, no murmurs or gallops, and electrocardiogram readings within normal limits.  The examiner also noted that the Veteran's blood pressure was well controlled with HCTZ.

On ten occasions in 2008 and 2009, the Veteran's blood pressure was measured, with only one reading measured diastolic pressure of 100 or more, and no readings measured systolic pressure of 160 or more.
 
In April 2009, the Veteran underwent a VA examination for hypertension.  His blood pressure in the right arm was 143/83, his blood pressure in the left arm was 145/83, and his blood pressure while standing was 148/92.  The examiner noted that the Veteran had taken HCTZ to control his blood pressure for approximately one month in 2007 and that his course of HCTZ was eventually discontinued.  The Veteran's blood pressure was found to be elevated again in February 2008, and he restarted HCTZ.  The examiner noted that, at the time of the examination, the Veteran was taking Anacand to control his blood pressure.  The Veteran reported experiencing occasional lightheadedness, but no history of any syncope or chest pain.  The examiner also noted normal sinus rhythm, no murmurs, normal distal pulses, and normal carotid upstroke without any bruits.

The Veteran had seven blood pressure readings taken in 2010 and 2011, none of which show diastolic pressure of 100 or more or systolic pressure of 160 or more.
 
Most recently, during the May 2014 examination, the Veteran reported that his hypertension is normally well controlled, but that he had been lightheaded more recently and had a blood pressure reading at an unspecified Naval Hospital of 160/112.  The examiner reported that the Veteran was taking Lisinopril, HCTZ, and losartan.  The three blood pressure examinations taken during the examination were: 157/88, 145/90, and 147/94.  The examiner also noted that the Veteran's hypertension did not affect his ability to work and that the Veteran did not have a history of diastolic pressure of 100 or more.

Since the 2014 examination, the Veteran has had three blood pressure readings, none of which measured a diastolic pressure of 100 or more or a systolic pressure of 160 or more.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for hypertension.  

In this regard, the medical evidence of record clearly shows that, while the Veteran's hypertension requires continuous use of medication for control, it is not manifested by a history of diastolic pressure predominantly 100 or more, a systolic pressure predominantly 160 or more, or a diastolic pressure predominantly 100 or more.  Specifically, during the June 2007 five day serial blood pressure check, the Veteran had diastolic pressure readings of 80, 98, 90, 80, and 80, and systolic pressure readings of 180, 156, 160, 165, and 150.  Additionally at the August 2007 examination, he had diastolic pressure readings of 84, 86, and 84, and systolic readings of 136, 134, and 132.  During the April 2009 examination, his diastolic pressure readings were 83, 83, and 92, and systolic pressure readings were 143, 145, and 148.  More recently, at the May 2014 examination, the Veteran's diastolic pressure readings were 88, 90, and 94, and his systolic pressure readings were 157, 145, and 147.  Moreover, the May 2014 examiner noted that the record was reviewed and that the Veteran did not have a history of diastolic pressure of 100 or more.  For the entire time of the appeal, the Veteran has needed blood pressure medication to control his hypertension, but does not have a history of diastolic pressure predominately 100 or more.

Furthermore, the Veteran's hypertension has not more nearly approximated diastolic pressure predominately 100 or more, and his systolic pressure was not predominately at 160 or more.  See 38 C.F.R. § 4.104, DC 7101.  Despite the Veteran's continuous treatment with blood pressure medication, the Board finds that these readings do not demonstrate a history of diastolic pressure predominantly 100 or more, as his diastolic pressure was measured at more than 100 only once and none of the other blood pressure readings were more than 94.  McCarroll v. McDonald, No. 14-2345 (United States Court of Appeals for Veterans Claims, November 7, 2016).  Also, since service, systolic pressure was not predominately 160 or more, as readings were 157 or less.

Nor do the Veteran's blood pressure readings in service show a history of diastolic pressure predominately 100 or more or systolic pressure predominately 160 or more.  Before he began blood pressure medication, his diastolic pressure readings were 80, 80, 80, 90, and 98 and his systolic pressure readings were 150, 156, 160, 165, and 180.  Otherwise, his in-service treatment records from late 2007 show systolic pressure of 160 or more only once and do not show any diastolic pressure reading of 100 or more.  Thus, during this period, his diastolic pressure was never 100 or more, and his systolic pressure was 160 or more on occasion; however, such was not predominately 160 or more.  See McCarroll, supra.

The Board notes the Veteran's report that, when he received treatment at a Navy hospital for lightheadedness, his diastolic pressure was 112 and his systolic pressure was 160.  However, he has not provided VA with a release or the information necessary to identify and obtain records for his treatment at such Naval Hospital.  See Wood, supra.  Thus, as the record stands, there is only one diastolic pressure reading of 100 or more or no readings of systolic pressure of 160 or more since the Veteran's separation from service.  Moreover, even if this blood pressure reading were of record, that would only indicate two diastolic pressure readings of 100 or more since service and two systolic pressure readings of 160 or more since service.  This does not indicate diastolic pressure predominately 100 or more or systolic pressure predominately 160 or more.  See McCarroll, supra.

Furthermore, while the Veteran has been prescribed medicine to treat his hypertension, the Board notes that the rating criteria for hypertension specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63   (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."); McCarroll, supra (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).  

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected hypertension and notes that his lay testimony is competent to describe observable symptoms.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected hypertension.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected hypertension.   

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is currently evaluated.  In this regard, the Veteran's noncompensable rating for hypertension contemplates his need for continuous medication to control his blood pressure.  Furthermore, while he has complained of headaches and lightheadedness associated with his hypertension, he is separately service-connected for headaches and no competent evidence has associated his lightheadedness with his hypertension.  In this regard, while the Veteran has claimed that his lightheadedness is due to his hypertension, as a lay person, he is not competent to make such an association.  There are no additional symptoms either demonstrated by the medical evidence of record or through the Veteran's lay statements not contemplated by the ratings assigned herein.  Furthermore, the Board finds that the Veteran's hypertension does not result in functional impairment. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id. (citing Thun, 22 Vet. App. at 115 ); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected hypertension.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Furthermore, the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a Veteran whose disability level is determined by the rating schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293.  

In this case, the Veteran is in receipt of a 100 percent schedular rating based on multiple disabilities.  Therefore, TDIU based on a single disability is still a viable avenue for achieving SMC.  However, in the instant case, the Board finds that the Veteran has not alleged, and the evidence does not show, that he is unemployed as a result of his service-connected hypertension.  In fact, the record shows that such disability does not impact his ability to work.  Therefore, the issue of entitlement to a TDIU need not be further considered.

In sum, the Board finds that the Veteran is not entitled to an initial compensable rating for his hypertension.  In denying such claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for hypertension is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


